NO. 07-02-0161-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL A

                                        MAY 7, 2003


                          ______________________________


                       SHAWN JOSEPH RICHARD, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

               FROM THE 339TH DISTRICT COURT OF HARRIS COUNTY;

                 NO. 884612; HONORABLE CAPRICE COSPER, JUDGE

                         _______________________________


                              MEMORANDUM OPINION1

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


      Upon a plea of not guilty, appellant Shawn Joseph Richard was convicted by a jury

of possession of phencyclidine less than one gram and sentenced by the trial court to two



      1
          Tex. R. App. P. 47.2(a).
years in a state jail facility. In presenting this appeal, counsel for appellant has filed an

Anders brief in support of a motion to withdraw and represents no arguable grounds for

appeal exist. Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

The State waived its opportunity to respond to appellant’s brief. Based upon the rationale

expressed herein, we grant the motion to withdraw and affirm the judgment of the trial

court.


         On August 8, 2001, officers initiated a traffic stop upon a vehicle in which appellant

was riding. Appellant exited the car from the front passenger seat and began to run. In

the following pursuit, one of the officers witnessed a red object fall from appellant’s person.

After apprehending him, officers searched the chase scene and recovered a red bottle cap.

Upon searching the vehicle, officers discovered a vanilla extract bottle containing a clear

liquid residue in the center console between the driver and front passenger seats. The red

bottle cap fit the top of the vanilla bottle. A chemist with the Houston Police Department’s

Crime lab testified the residue located in the vanilla bottle was phencyclidine and weighed

less than a gram. Appellant recounted seeing a vanilla bottle “on the side of the passenger

seat,” but denied any knowledge it contained narcotics. Additionally, in contrast to the

officers’ testimony, appellant maintained the red bottle cap was discovered on the floor of

the passenger seat.


         Before addressing the merits of appellant’s case, we first discuss our obligations

concerning the accompanying Anders brief. See Penson v. Ohio, 488 U.S. 75, 80, 109


                                               2
S. Ct. 346, 350, 102 L. Ed. 2d 300, 309 (1988). In support of her motion to withdraw,

counsel certified she diligently reviewed the record and, in her opinion, it reflected no

reversible error or grounds upon which an appeal can be predicated. Anders, 386 U.S. at

744. Thus, she concluded the appeal is frivolous.


       Additionally, counsel certified she sent a copy of the brief to appellant, and informed

him that, in her view, the appeal is without merit. Furthermore, counsel demonstrated she

notified appellant of his right to review the record and file a pro se brief. By her brief,

counsel raised no arguable grounds for appeal. Because appellant has not filed a brief,

and the time for filing one has elapsed, we have independently reviewed the entire record

to determine whether arguable grounds for appeal exist. See Penson, 488 U.S. at 80;

Stafford v. State, 813 S.W.2d 503, 511 (Tex.Cr.App. 1991).             We have found no

nonfrivolous issues and agree with counsel that the appeal is without merit.


       Accordingly, counsel’s motion to withdraw is granted and the judgment of the trial

court is affirmed.


                                           Don H. Reavis
                                             Justice


Do not publish.




                                              3